                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, TYLER MAGILL, APRIL
    MUNIZ, HANNAH PEARCE, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, and JOHN DOE,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD              Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,




                           Defendants.

   REPLY IN SUPPORT OF PLAINTIFF TYLER MAGILL’S MOTION TO WITHDRAW
        AND VOLUNTARILY DISMISS HIS CLAIMS WITHOUT PREJUDICE




Case 3:17-cv-00072-NKM-JCH Document 431 Filed 02/26/19 Page 1 of 5 Pageid#: 3947
         Plaintiff Tyler Magill respectfully submits this reply in support of his motion to withdraw

  and voluntarily dismiss his claims without prejudice pursuant to Federal Rule of Civil Procedure

  41(a)(2). (ECF No. 405.)

         Defendants, many of whom who have yet to produce a single page of discovery despite

  numerous orders from this Court, claim that Mr. Magill should be required to produce medical

  records before he is permitted to withdraw from the case. There is no support in law or logic for

  the proposition that a party may only withdraw from a matter after he provides his adversary certain

  documents. Moreover, a party’s medical records are relevant to support a claim for damages.

  Mr. Magill, who seeks to withdraw from the case entirely, will no longer be seeking damages. To

  claim that Defendants are nonetheless entitled to peruse those records for some other unspecified

  purpose is nonsensical. Mr. Magill does not seek to evade producing medical records; he seeks to

  withdraw from the case all together. Because Defendants have failed to articulate even a plausible

  claim of prejudice from Mr. Magill’s withdrawal, we ask that his motion to withdraw be granted.




  Dated: February 26, 2019                             Respectfully submitted,

                                                       /s/ Robert T. Cahill
                                                       Robert T. Cahill (VSB 38562)
                                                       COOLEY LLP
                                                       11951 Freedom Drive, 14th Floor
                                                       Reston, VA 20190-5656
                                                       Telephone: (703) 456-8000
                                                       Fax: (703) 456-8100
                                                       rcahill@cooley.com




Case 3:17-cv-00072-NKM-JCH Document 431 Filed 02/26/19 Page 2 of 5 Pageid#: 3948
                                          Of Counsel:


   Roberta A. Kaplan (pro hac vice)        Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)            William A. Isaacson (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)      Jessica Phillips (pro hac vice)
   Michael L. Bloch (pro hac vice)         BOIES SCHILLER FLEXNER LLP
   Joshua A. Matz (pro hac vice)           1401 New York Ave, NW
   Christopher B. Greene (pro hac vice)    Washington, DC 20005
   KAPLAN HECKER & FINK LLP                Telephone: (202) 237-2727
   350 Fifth Avenue, Suite 7110            Fax: (202) 237-6131
   New York, NY 10118                      kdunn@bsfllp.com
   Telephone: (212) 763-0883               wisaacson@bsfllp.com
   rkaplan@kaplanhecker.com                jphillips@bsfllp.com
   jfink@kaplanhecker.com
   gtenzer@kaplanhecker.com
   mbloch@kaplanhecker.com
   jmatz@kaplanhecker.com
   cgreene@kaplanhecker.com



   Yotam Barkai (pro hac vice)             Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP              Philip Bowman (pro hac vice)
   575 Lexington Ave.                      COOLEY LLP
   New York, NY 10022                      1114 Avenue of the Americas, 46th Floor
   Telephone: (212) 446-2300               New York, NY 10036
   Fax: (212) 446-2350                     Telephone: (212) 479-6260
   ybarkai@bsfllp.com                      Fax: (212) 479-6275
                                           alevine@cooley.com
                                           pbowman@cooley.com

   David E. Mills (pro hac vice)           J. Benjamin Rottenborn (VSB 84796)
   COOLEY LLP                              WOODS ROGERS PLC
   1299 Pennsylvania Avenue, NW            10 South Jefferson St., Suite 1400
   Suite 700                               Roanoke, VA 24011
   Washington, DC 20004                    Telephone: (540) 983-7600
   Telephone: (202) 842-7800               Fax: (540) 983-7711
   Fax: (202) 842-7899                     brottenborn@woodsrogers.com
   dmills@cooley.com
                                           Counsel for Plaintiffs




                                      2
Case 3:17-cv-00072-NKM-JCH Document 431 Filed 02/26/19 Page 3 of 5 Pageid#: 3949
                                       CERTIFICATE OF SERVICE

         I hereby certify that on February 26, 2019, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

      Justin Saunders Gravatt                              Lisa M. Lorish
      David L. Hauck                                       Federal Public Defenders Office
      David L. Campbell                                    Western District of Virginia - Charlottesville
      Duane, Hauck, Davis & Gravatt, P.C.                  401 E Market Street, Suite 106
      100 West Franklin Street, Suite 100                  Charlottesville, VA 22902
      Richmond, VA 23220                                   lisa_lorish@fd.org
      jgravatt@dhdglaw.com
      dhauck@dhdglaw.com                                   Fifth Amendment Counsel for Defendant
      dcampbell@dhdglaw.com                                James A. Fields, Jr.

      Counsel for Defendant James A. Fields, Jr.


      Bryan Jones                                          Elmer Woodard
      106 W. South St., Suite 211                          5661 US Hwy 29
      Charlottesville, VA 22902                            Blairs, VA 24527
      bryan@bjoneslegal.com                                isuecrooks@comcast.net

      Counsel for Defendants Michael Hill,                 James E. Kolenich
      Michael Tubbs, and League of the South               Kolenich Law Office
                                                           9435 Waterstone Blvd. #140
                                                           Cincinnati, OH 45249
                                                           jek318@gmail.com

                                                           Counsel for Defendants Nationalist Front,
                                                           National Socialist Movement, 1 Matthew
      John A. DiNucci
                                                           Parrott, Robert Ray, Traditionalist Worker
      Law Office of John A. DiNucci
                                                           Party, Jason Kessler, Vanguard America,
      8180 Greensboro Drive, Suite 1150
                                                           Nathan Damigo, Identity Europa, Inc.
      McLean, VA 22102
                                                           (Identity Evropa), and Christopher Cantwell
      dinuccilaw@outlook.com

      Counsel for Defendant Richard Spencer




  1
          Although Plaintiffs understand that Mssrs. Kolenich and Woodard have terminated their representation of
  Defendants Nationalist Front and National Socialist Movement, a proper substitution of counsel has yet to be
  approved by the Court.



Case 3:17-cv-00072-NKM-JCH Document 431 Filed 02/26/19 Page 4 of 5 Pageid#: 3950
          I further hereby certify that on February 26, 2019, I also served the following non-ECF
  participants, via U.S. mail, First Class and postage prepaid, addressed as follows:


   Loyal White Knights of the Ku Klux Klan           Moonbase Holdings, LLC
   a/k/a : Loyal White Knights Church of             c/o Andrew Anglin
   the Invisible Empire, Inc.                        P.O. Box 208
   c/o Chris and Amanda Barker                       Worthington, OH 43085
   2634 U.S. HWY 158 E
   Yanceyville, NC 27379


   Andrew Anglin                                     East Coast Knights of the Ku Klux Klan
   P.O. Box 208                                      a/k/a East Coast Knights of the
   Worthington, OH 43085                             True Invisible Empire
                                                     26 South Pine St.
                                                     Red Lion, PA 17356

   Fraternal Order of the Alt-Knights                Augustus Sol Invictus
   c/o Kyle Chapman                                  9823 4th Avenue
   52 Lycett Circle                                  Orlando, FL 32824
   Daly City, CA 94015




          I further hereby certify that on February 26, 2019, I also served the following non-ECF
   participants, via electronic mail, as follows:


   Elliot Kline                                      Matthew Heimbach
   eli.f.mosley@gmail.com                            matthew.w.heimbach@gmail.com


  Jeff Schoep,
  jeffschoep@gmail.com

                                                       /s/ Robert T. Cahill
                                                       Robert T. Cahill (VSB 38562)
                                                       COOLEY LLP

                                                       Counsel for Plaintiffs




                                                 2
Case 3:17-cv-00072-NKM-JCH Document 431 Filed 02/26/19 Page 5 of 5 Pageid#: 3951
